935 F.2d 267Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edwin Wayne JOYCE, Plaintiff-Appellant,v.Garland YATES, District Attorney of Randolph County SuperiorCourt, L.T. Hammond, Jr., Attorney, Defendants-Appellees.
No. 91-7544.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 31, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-91-162-CT)
Edwin Wayne Joyce, appellant pro se.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Edwin Wayne Joyce appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Joyce v. Yates, CA-91-162-CT (E.D.N.C. Mar. 18, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.